Beasley, Judge.
The defendant appeals his conviction in a domestic case of aggravated assault (OCGA § 16-5-21) and possession of a firearm by a convicted felon (OCGA § 16-11-131).
1. The defendant’s argument that the evidence was insufficient to sustain the trial court’s (bench trial) finding of guilty is primarily predicated upon an attack on the credibility of the state’s principal witness.
The issue as to credibility was properly resolved by the trier of fact (Lyons v. State, 247 Ga. 465, 467 (277 SE2d 244) (1981)) contrary to defendant’s position. The evidence was sufficient since a rational trier of fact could reasonably have found proof of defendant’s guilt beyond a reasonable doubt. Miller v. State, 249 Ga. 96, 98 (287 SE2d 543) (1982).
2. The defendant’s contention that the state could not introduce evidence of his past criminal conduct because he may have offered some proof tending to show his “bad character” has been decided adversely to him in Phillips v. State, 254 Ga. 370 (329 SE2d 475) (1985). Accord Brown v. State, 175 Ga. App. 246, 247 (3) (333 SE2d 124) (1985).
3. The defendant’s last enumeration, that it was error to permit the arresting officer to testify as to threats made by defendant during his arrest is without merit. All circumstances connected with the arrest are admissible. Scott v. State, 172 Ga. App. 725, 726 (1) (324 SE2d 565) (1984); Simmons v. State, 172 Ga. App. 695, 697 (4) (324 SE2d 546) (1984).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.